DISMISSED and Opinion Filed February 2, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01611-CR

                             JAY SANDON COOPER, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                            Trial Court Cause No. 0058775209

                             MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Brown
                                Opinion by Chief Justice Wright
       In 2010, Jay Sandon Cooper was convicted of violating a city ordinance and was assessed

a ten-dollar fine. This Court affirmed the conviction. See Cooper v. State, No. 05-10-01004-CR,

2012 WL 3631237 (Tex. App.—Dallas Aug. 24, 2012, pet. ref’d). The Court issued its mandate

on August 19, 2013. After the mandate issued, appellant filed in the trial court a motion for new

trial and a “motion to reconsider,” both of which the trial court denied. On September 20, 2013,

the trial court entered a new judgment purporting to convict appellant of the offense and ordering

him to pay a ten-dollar fine and court costs. Appellant then filed a notice of appeal covering the

2010 judgment, the new 2013 judgment, and the trial court’s orders denying a 2010 motion for

new trial and the 2013 motions for new trial and to reconsider. The State has filed a motion to

dismiss the appeal for want of jurisdiction. We grant the State’s motion and dismiss the appeal.
       This Court has already adjudicated appellant’s direct appeal and the mandate has issued.

Appellant is not entitled to a second appeal of his conviction. See McDonald v. State, 401

S.W.3d 360, 362 (Tex. App.—Amarillo 2013, pet. ref’d). Thus, we have no jurisdiction to

review the 2010 judgment and order denying a new trial.

       Moreover, the trial court did not have jurisdiction to entertain appellant’s 2013 motions

for new trial and to reconsider nor to issue a new judgment of conviction. “When a conviction

has been affirmed on appeal and the mandate has issued, general jurisdiction is not restored in

the trial court. The trial court has special or limited jurisdiction to ensure that a higher court’s

mandate is carried out and to perform other functions specified by statute…” State v. Patrick, 86

S.W.3d 592, 594 (Tex. Crim. App. 2002). The trial court’s limited jurisdiction does not extend

to executing a new judgment or entertaining an untimely motion for new trial. See TEX. R. APP.

P. 21.4(a) (limiting time to file motion for new trial); Dallas County v. Sweitzer, 971 S.W.2d

629, 631 (Tex. App.—Dallas 1998, no pet.) (holding trial court had no jurisdiction to issue new

judgment after mandate); In re Pettigrew, 301 S.W.3d 920, 922–23 (Tex. App.—Tyler 2009,

orig. proceeding) (holding trial court had no jurisdiction to rule on motion for new trial filed after

mandate issued). See also Walker v. State, 562 S.W.2d 864, 865 (Tex. Crim. App. [Panel Op.]

1978) (concluding trial court did not have jurisdiction after mandate issued to suspend execution

of sentence and place defendant on probation).

       We declare void the trial court’s judgment entered on September 20, 2013. We grant the

State’s motion to dismiss and we dismiss the appeal.


Do Not Publish                                         /Carolyn Wright/
TEX. R. APP. P. 47                                     CAROLYN WRIGHT
131611F.U05                                            CHIEF JUSTICE




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JAY SANDON COOPER, Appellant                        On Appeal from the County Court at Law
                                                    No. 2, Collin County, Texas
No. 05-13-01611-CR         V.                       Trial Court Cause No. 0058775209.
                                                    Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                        Justices Myers and Brown participating.

      Based on the Court’s opinion of this date, the trial court’s judgment entered on
September 20, 2013 is DECLARED VOID. The appeal is DISMISSED.


Judgment entered February 2, 2015.




                                              –3–